 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      SHAWN ENNIS,
                                                           CASE NO. 3:19-CV-5786-BHS-DWC
11                             Petitioner,
                                                           ORDER
12               v.

13      JEFFREY UTTECHT,

14                             Respondent.

15

16          The District Court has referred this action filed under 28 U.S.C. § 2254 to United States

17 Magistrate Judge David W. Christel. On August 26, 2019, Petitioner initiated this action

18 challenging his state court convictions and sentence. See Dkts. 1, 10. Respondent filed his

19 Answer on February 11, 2020. Dkt. 14. The Court has reviewed the Petition, Respondent’s

20 Answer, and the state court record. See Dkts. 10, 14, 15.

21          In the Answer filed on February 11, 2020, Respondent argues the Petition should be

22 dismissed as unexhausted without prejudice because state remedies remain available. Dkt. 14.

23 Respondent argues Petitioner has not yet filed a petition for collateral relief, and Petitioner had

24 until March 25, 2020 to do so. Dkt. 14 at 2.


     ORDER - 1
 1          Since the filing of the Answer and as of the date of this order, the time to file a petition or

 2 motion for post-conviction relief has passed. See RCW § 10.73.090 (no petition or motion for

 3 collateral attack may be filed more than one year after the judgment becomes final). Based on the

 4 record before the Court, it is not clear if Petitioner sought collateral review in state court before

 5 March 25, 2020, or if he has now procedurally defaulted on all his claims. See Casey v. Moore,

 6 386 F.3d 896, 920 (9th Cir. 2004); Eisermann v. Penarosa, 33 F.Supp.2d 1269, 1274 (D. Haw.

 7 1999) (“[I]f a petitioner has never raised his federal claim to the highest state court available and

 8 is now barred from doing so by a state procedural rule, exhaustion is satisfied because no state

 9 remedy remains available, but the petitioner has procedurally defaulted on his claim.”).

10          Accordingly, the Court needs additional information to make a determination on the

11 Petition. The Court orders Respondent to supplement his Answer and inform the Court whether

12 Petitioner’s claims are now procedurally defaulted. Respondent’s supplemental answer must be

13 filed on or before May 1, 2020. Petitioner’s supplemental response, if any, is due May 8, 2020.

14 The Clerk is ordered to re-note the Petition for consideration on May 8, 2020.

15          Dated this 9th day of April, 2020.



                                                           A
16

17
                                                           David W. Christel
18                                                         United States Magistrate Judge

19

20

21

22

23

24


     ORDER - 2
